 



EXHIBIT 10.22
Annual Cash Compensation of Named Executive Officers
The executive officers named in the compensation table in Monsanto’s proxy
statement dated December 9, 2004 (the “Named Executive Officers”) have their
base salaries determined yearly by the People and Compensation Committee (the
“Committee”) of the Board of Directors. It is anticipated that such
determinations will occur annually, effective as of the first day of the pay
period in which the subsequent January 1 occurs. The Named Executive Officers
are all “at will” employees, and do not have written or oral employment
agreements other than change of control agreements, the form of which is filed,
as required, as an exhibit to reports filed by the Company under the Securities
Exchange Act of 1934. The Company, upon the approval of the Committee, retains
the right to unilaterally decrease or increase the Named Executive Officers’
base salaries at any time.
The Named Executive Officers are eligible to participate in the Company’s annual
incentive compensation plans for all regular employees, including executive
officers, which provide for cash awards. Summaries of such annual incentive
compensation plans are filed as exhibits, as required, to reports filed by the
Company under the Exchange Act.
On October 24, 2005, the Committee approved for the Company’s Named Executive
Officers the following base salaries to become effective as of January 2, 2006
and the following annual incentive awards for the 2005 fiscal year, which will
be paid on November 10, 2005:

                              Base Salary     Base Salary     FY 2005 Annual  
Named Executive Officer   (as of 01/03/05)     (as of 01/02/06)     Incentive
Award  
Hugh Grant
  $ 1,050,000     $ 1,100,000     $ 2,205,000  
Chairman of the Board, President
                       
and Chief Executive Officer
                       
 
                       
Charles W. Burson
    455,000       460,000       550,000  
Executive V.P., Secretary
                       
and General Counsel
                       
 
                       
Carl M. Casale
    470,000       490,000       600,000  
Executive V.P., North
                       
America Commercial
                       
 
                       
Terrell K. Crews
    490,000       510,000       600,000  
Executive V.P. and
                       
Chief Financial Officer
                       
 
                       
Robert T. Fraley, Ph.D.
    515,000       525,000       740,000  
Executive V.P. and Chief
                       
Technology Officer
                       

In addition to the 2005 fiscal year annual incentive award, Messrs. Burson and
Crews each received a $75,000 special cash bonus award during the 2005 fiscal
year, a summary of which the Company has filed as an exhibit under the Exchange
Act.
The Company intends to provide additional information regarding other
compensation awarded to the Named Executive Officers in respect of and during
the 2005 fiscal year in the proxy statement for its 2006 annual meeting of
shareowners, which is expected to be filed with the Securities and Exchange
Commission in December 2005.

